Per Curiam
: The pleadings and the issue presented here are identical with those in the case of Atchison, Topeka and Santa Fe Railway Company v. United States, No. 49759, decided January 9,1952. For the reasons stated in that case, plaintiff’s motions for summary judgment, to the extent that they ask for an adjudication that the jeeps involved in these actions should be classified and rated as passenger motor vehicles, are granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to the plaintiffs for the transportation services herein involved.
It is so ordered.